 


109 HR 2111 IH: Rocky Flats Minerals Acquisition Act
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2111 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Mr. Udall of Colorado (for himself and Mr. Beauprez) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To facilitate acquisition by the Secretary of the Interior of certain mineral rights, and for other purposes. 
 
 
1.Short title, findings and purpose 
(a)Short titleThis Act may be cited as the Rocky Flats Minerals Acquisition Act. 
(b)FindingsThe Congress finds the following: 
(1)Pursuant to the Rocky Flats Wildlife Refuge Act of 2001 (Subtitle F of Public Law 107–107), upon completion of its cleanup and closure, the Rocky Flats Environmental Technology Site, in Colorado, will be transferred to the Department of the Interior and managed as a unit of the National Wildlife Refuge System. 
(2)Acquisition by the United States of certain mineral rights associated with Rocky Flats is desirable in order to— 
(A)further sound management of the site as a wildlife refuge; and 
(B)reduce the long-term responsibility of the Department of Energy. 
(3)The likelihood of acquiring such rights will be increased by providing the Secretary of the Interior with additional methods for completion of the acquisition. 
(c)PurposeThe purpose of this Act is to facilitate acquisition of mineral and other rights associated with the Rocky Flats site by authorizing the Secretary of the Interior to convey to the owners of such rights, with the concurrence of such owners, monetary credits or interests in certain public lands, instead of or in addition to making cash payments for such rights. 
2.Authority to acquire mineral interestsSection 3174 of Public Law 107–107 (115 Stat. 1381) is amended by adding at the end the following: 
 
(g)Acquisition of mineral rights 
(1)In generalThe Secretary of the Interior may acquire mineral interests, including interests in sand and gravel, and any other non-Federal interests in lands or waters, within Rocky Flats by— 
(A)purchase with funds available to the Secretary for such purpose; 
(B)exchange under section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716); 
(C)issuance of credits in an amount equal to some or all of the market value of the mineral or other interests acquired, with the concurrence of the person transferring such interests to the United States; or 
(D)any combination of the means described in subparagraphs (A), (B), and (C). 
(2)Definition of creditsFor purposes of this subsection, the term credits means appropriate legal instruments or other written documentation, or an entry in an account managed by the Secretary of the Interior, that can be used in lieu of any other monetary payment— 
(A)for bonus bids for lease sales on the Outer Continental Shelf; or 
(B)for royalty due on oil or gas production under any lease of an area located on the Outer Continental Shelf outside the zone described in section 8(g)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(g)(2)). 
(3)Transferability of creditsAny credits issued under this subsection shall be freely transferable to any other person, if the transferor notifies the Secretary of the Interior of the transfer by such method as the Secretary may specify. 
(4)ExpirationAny credits issued under this subsection must be used within 10 years after the date on which they are issued. 
(5)Acquisition through exchange 
(A)Same-state restriction not applicableThe requirement under section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)) that lands or interests exchanged under that section must be located in the same State shall not apply to land (or an interest in land) in Rocky Flats that is acquired by the United States in an exchange under that section. 
(B)Limitation 
(i)Nothing in this subsection shall be construed as authorizing disposal of any public land or interest therein that has not been identified as suitable for disposal pursuant to section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713). 
(ii)No lands or interests therein outside the exterior boundaries of Rocky Flats may be acquired by the Federal Government for the purposes of this Act except with the consent of the owner thereof. 
(6)Management of acquired interestsAny interests acquired by the United States under this subsection shall be managed by the Secretary of the Interior under the standards that apply to the Rocky Flats National Wildlife Refuge. No minerals acquired under this subsection shall be subject to development or disposal by the United States or any other party under any law related to minerals owned by the United States. 
(7)Relation to other authorityThe authorities provided to the Secretary of the Interior by this subsection are in addition to any other authority available to the Secretary with regard to acquisition of non-Federal interests located within Rocky Flats.. 
 
